DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment submitted on August 30, 2019 has been entered in the above-identified application. Claims 1, 2, 4, 5, 6, 7, 8, 9, 11, and 15 have been amended. Claims 12-14 and 16 are canceled. Claims 1-11 and 15 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high molecular weight" in claims 1-11 and 15 is a relative term which renders the claim indefinite.  The term "high molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction or clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loudermilk et al. (US 5955201 A).  
 	Loudermilk et al. disclose a nonoriented electrical steel sheet (equivalent to the electrical steel strip layer of the claimed invention) coated on both surfaces with a cured insulative coating (equivalent to the polymeric layer of the claimed invention) for providing a high level of surface resistivity to minimize interlaminar power losses.  The cured insulative coating on the steel sheet includes, based upon 100 parts by dry weight, 20-60 parts of aluminum phosphate, 20-70 parts of at least one inorganic particulate silicate and 10-25 parts of an acrylic resin (equivalent to the crosslinked acrylate-based copolymer of high molecular weight of the claimed invention).  The cured coating is formed from an acid aqueous suspension that may include up to 1 part by weight of a water-soluble organic solvent per each part of the resin. After curing, the coating has a thickness on each sheet surface of 0.5-8 microns (thus meeting the thickness limitations of the claimed invention).  The insulative coated nonoriented electrical steels may be used to minimize power losses in laminated magnetic cores of motors, generators, transformers, and other electrical equipment.  The nonoriented electrical steel of this invention may be fully processed or semiprocessed. The cured insulative coating contains 10-25 parts of an acrylic resin, preferably 15-20 parts of the resin. It is important that the organic component of the (meeting the limitation that the copolymerized mixture contains glycidyl monomer unit), itaconic acid (meeting the limitation that the copolymerized mixture contains unsaturated carboxylic acid monomer unit unit), and hydroxyethyl acrylate (meeting the limitation that the copolymerized mixture contains alkyl acrylate ester unit) may be included to provide reactive sites for crosslinking. The acid aqueous coating composition may contain up to 1 part of a water soluble organic solvent per each part of the acrylic resin in order to prevent defects in the cured coating such as small bare spots or thin coating streaks.  At coating line speeds above about 20 m/min, it is desirable to include the solvent in the aqueous suspension to prevent formation of coating streaks caused when excess coating is removed from the steel sheet using grooved rubber rollers.  The water soluble organic solvent also improves wetting of the steel surface by the aqueous coating suspension resulting in improved uniformity and coverage across the entire width of the steel sheet. The coating composition can be applied to each surface of the steel sheet by means for metering uniformly across the entire width of the sheet surfaces. The liquid coated sheet then can be passed through a furnace where the composition is heated to a peak metal temperature of at least 220OC, preferably at least 300OC., in about 15-30 seconds or cured by induction in about 5 seconds (meeting the limitations of claims 6 and 8).  The Examples how that the coated nonoriented electrical steel was sent to a manufacturer of electric motors and followed through processing to evaluate ease of assembly into stators and rotors, especially the tendency for coating build-up to occur on punching equipment during high humidity.  After punching stator and rotor laminations (thus meeting the limitation that the electrical steel sheets are used in stator or rotor stacks) from this steel under various ambient temperature and humidity conditions, it was concluded that coating did not become sticky and cause build-up of coating on the punching equipment. Adherence of the coating to the steel sheets was judged to be excellent as-cured, and the coating did not generate much dust or powder during punching. (See Abstract, Column 4, lines 21-68, Column 5, lines 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEEBA AHMED/           Primary Examiner, Art Unit 1787